848 F.2d 184Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Craig Sanders BOONE, Plaintiff-Appellant,v.William DUDLEY, Defendant-Appellee.
No. 88-6598.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 28, 1988.Decided:  May 26, 1988.

Craig Sanders Boone, appellant pro se.
Before DONALD RUSSELL and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
On November 30, 1987, the district court ordered Craig Sanders Boone to particularize his complaint within 20 days.  The court warned that noncompliance with the order would result in dismissal of the lawsuit.  On January 11, 1988, Boone moved for an extension of time.  The motion was granted on January 21, and Boone was given until March 1 to particularize the complaint.  Again, the court stated that failure to comply would result in dismissal.  Instead of detailing the allegations of the complaint, Boone moved for another extension of time on March 9.  The action was dismissed as frivolous for failure to comply with a court order.


2
The dismissal was not an abuse of the trial court's discretion, and we affirm the judgment below.  As our review of the record and other materials indicates that it would not significanlty aid the decisional process, we dispense with oral argument.


3
AFFIRMED.